Citation Nr: 0300968	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of being eligible for 
Department of Veterans Affairs (VA) death benefits. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in January 2001, served on active 
duty from July 1986 to July 1990.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In several statements including her substantive appeal to 
the Board (VA Form 9), the appellant raised contentions to 
the effect that the children she had with the veteran were 
entitled to VA benefits as a result of veteran's death.  
The RO has not adjudicated that question, and it is not 
inextricably intertwined with the issue on appeal.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board has no jurisdiction over that 
question, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 
38 C.F.R. § 20.101 (2001).  It is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran and the appellant were married in April 
1986. 

2.  The veteran and the appellant were divorced in 
December 1998. 

3.  The veteran died in January 2001. 



CONCLUSION OF LAW

The appellant does not meet the requirements for 
recognition as the surviving spouse of the veteran for the 
purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

The marriage certificate shows that the appellant and the 
veteran were married in April 1986 in the state of 
Oklahoma.

Birth certificates show that the appellant had children 
with the veteran in April 1985 and February 1986.  

A copy of the decree shows that in December 1998, the 
appellant and the veteran were divorced in the state of 
Oklahoma.  

The death certificate shows that the veteran died in 
January 2001.

In February 2001, the RO received the appellant's claim of 
entitlement to VA death benefits (VA Form 21-534) as the 
surviving spouse of the veteran.  She responded in the 
negative when asked if she was claiming that the veteran's 
death was due to service.  

In her NOD, the appellant raised contentions to the effect 
that in addition to improved death pension benefits, she 
was seeking dependency and indemnity compensation (DIC) as 
a result of the veteran's death.
Analysis

The appellant seeks entitlement to VA death benefits as 
the surviving spouse of the veteran.  She states that she 
had children with the veteran and that she should, 
therefore, be eligible for such benefits.

Improved VA death pension is a benefit which may be 
payable to a veteran's surviving spouse or child because 
of the veteran's nonservice-connected death.  38 U.S.C.A. 
§ 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2002).  DIC 
is a payment which made by the VA to a surviving spouse, 
child, or parent because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14) 
(West 1991); 38 C.F.R. § 3.5(a)(1) (2002). 

Except as provided in 38 C.F.R. § 3.52 (pertaining to 
marriages which are deemed valid), a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation, 
which was due to the misconduct of, or procured by the 
veteran without the fault of the spouse and: (2) except as 
provided in 38 C.F.R. § 3.55 (pertaining to continuous 
cohabitation) has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other 
person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. 

In this case, the record clearly shows that the appellant 
and the veteran were married in April 1986 and that they 
were divorced in December 1998.  The appellant does not 
contend, and the evidence does not show that they 
remarried or that she subsequently lived with the veteran 
and held herself out openly to the public to be the 
veteran's spouse.  As such, she was not the veteran's 
spouse when he died in January 2001 and cannot be 
considered a surviving spouse for the purpose of being 
eligible for VA death benefits.  The law is dispositive of 
the issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The fact 
that the appellant had children with the veteran is of no 
force or effect with respect to the question of whether 
she is a surviving spouse for the purpose of claiming VA 
death benefits for herself.  As to whether her children 
may be eligible for VA benefits is a question which has 
not yet been considered, and which (as noted above) has 
been referred to the RO for appropriate action.


ORDER

Inasmuch as the appellant is not the veteran's surviving 
spouse, the benefits sought on appeal are denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

